Exhibit 10.2




PROSPECT CAPITAL CORPORATION
Up to 50,000,000
Shares of Common Stock


EQUITY DISTRIBUTION AGREEMENT


June 12, 2020
Barclays Capital Inc.
745 7th Avenue
New York, NY 10019


Ladies and Gentlemen:
Prospect Capital Corporation, a corporation organized under the laws of Maryland
(the “Company”), Prospect Capital Management L.P., a Delaware limited
partnership registered as an investment adviser (the “Adviser”) and Prospect
Administration LLC, a Delaware limited liability company (the “Administrator”)
and Barclays Capital, Inc. (“Agent”) confirm their agreement in the form of this
Equity Distribution Agreement (this “Agreement”) as follows:


1.Issuance and Sale of Shares. The Company proposes to issue and sell through
the Agent, as sales agent up to 50,000,000 shares (the “Shares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), on the
terms set forth in Section 4 of this Agreement. The issuance and sale of Shares
through the Agent will be effected pursuant to the Registration Statement (as
defined below) filed by the Company with the Securities and Exchange Commission
(the “Commission”) which Registration Statement became effective upon filing on
February 13, 2020.
The Company, the Adviser and the Administrator have also entered into (i) an
equity distribution agreement in substantially similar form to this Agreement
(the “KeyBanc Agreement”) dated of even date herewith, with KeyBanc Capital
Markets Inc. (“KeyBanc”) and (ii) an equity distribution agreement in
substantially similar form to this Agreement (the “ RBC Agreement”) dated of
even date herewith, with RBC Capital Markets LLC. (“RBC”). The aggregate number
of Shares that may be sold collectively pursuant to this Agreement, the KeyBanc
Agreement and the RBC Agreement shall not exceed 50,000,000.
The Company has entered into an investment advisory and management agreement,
dated as of July 24, 2004, as renewed on June 19, 2019 by the Board (the
“Investment Advisory Agreement”), with the Adviser under the Advisers Act. The
Company has entered into an


1
        
772872.03-BOSSR01A        MSW - Draft June 8, 2020 - 1:37 PM

--------------------------------------------------------------------------------




administration agreement, dated as of July 24, 2004, as renewed on June 19, 2019
by the Board (the “Administration Agreement”), with the Administrator.
The Company has filed, pursuant to the 1933 Act, with the Commission a
registration statement on Form N-2 (File No. 333-236415), which became effective
upon filing on February 13, 2020 and which registers the offer and sale of
certain securities to be issued from time to time by the Company, including the
Shares. The Company filed a Form N-54A “Notification of Election to be Subject
to Sections 55 through 65 of the 1940 Act Filed Pursuant to Section 54(a) of the
1940 Act” (File No. 814-00659) with the Commission on April 16, 2004, under the
1940 Act.
Except where the context otherwise requires, the registration statement, as
amended when it became effective and any post-effective amendment thereto,
including in each case all documents filed as a part thereof, all documents
incorporated or deemed to be incorporated therein by reference pursuant to the
Small Business Credit Availability Act (the “SBCAA”) or the rules of the
Commission promulgated thereunder or otherwise, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 497 or Rule 424, as applicable, under the 1933 Act
or deemed to be part of such registration statement pursuant to Rule 430B or
Rule 430C under the 1933 Act or Rule 497 or Rule 424 under the 1933 Act is
hereinafter referred to as the “Registration Statement.” The prospectus, in the
form it was included in the Registration Statement at the time it became
effective, including all documents incorporated or deemed to be incorporated
therein by reference pursuant to the SBCAA or the rules of the Commission
promulgated thereunder or otherwise, is hereinafter referred to as the “Base
Prospectus.” The Company has prepared and will file with the Commission in
accordance with Rule 497 or Rule 424, as applicable, under the 1933 Act, a
prospectus supplement (the “Prospectus Supplement”) supplementing the Base
Prospectus in connection with offers and sales of the Shares, including any
amendment or supplement thereto and all documents incorporated or deemed to be
incorporated therein by reference pursuant to the SBCAA or the rules of the
Commission promulgated thereunder or otherwise. The Base Prospectus and the most
recent Prospectus Supplement, in each case filed with the Commission pursuant to
Rule 497 or Rule 424, as applicable, under the 1933 Act at each Applicable Time
and each Settlement Date are hereinafter referred to collectively as the
“Prospectus.”
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “disclosed,” “included,” “filed as part of” or
“stated” in the Registration Statement or the Prospectus (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which are or are deemed
to be incorporated by reference in the Registration Statement or the Prospectus,
as the case may be; and all references in this Agreement to amendments or
supplements to the Registration Statement or the Prospectus shall be deemed to
mean and include the filing of any document under the Exchange Act which is or
is deemed to be incorporated by reference in the Registration Statement or the
Prospectus, as the case may be. All references in this Agreement to the
Registration Statement, the Prospectus or any amendments or supplements to any
of the foregoing, shall include any copy thereof filed with the Commission
pursuant to its Electronic Data Gathering, Analysis and Retrieval System
(“EDGAR”).


2
        
        



--------------------------------------------------------------------------------




2.    Representations and Warranties of the Company. The Company represents and
warrants to and agrees with the Agent, and the Adviser and the Administrator,
jointly and severally, represent and warrant to and agree with the Agent, as of
the date hereof, as of each Applicable Time, and as of each Settlement Date (as
such term is defined in Section 4 hereof), as follows:
(a)    Compliance with Registration Requirements.
(i)    The Company meets the requirements for use of Form N-2 under the 1933
Act. Each of the Registration Statement and any post-effective amendment thereto
is an “automatic shelf registration statement” as defined under Rule 405 of the
1933 Act as applied pursuant to the SBCAA or otherwise that has been filed with
the Commission not earlier than three years prior to the date hereof; the
Company has not received any notice pursuant to Rule 401(g)(2) of the 1933 Act
objecting to use of the automatic shelf registration form. The Registration
Statement is effective under the 1933 Act and no stop order suspending the
effectiveness of the Registration Statement has been issued under the 1933 Act,
and no proceedings for any such purpose, have been instituted or are pending or,
to the knowledge of the Company, are contemplated by the Commission, and any
request on the part of the Commission for additional information has been
complied with.
(ii)    At the respective times the Registration Statement, and any
post-effective amendment thereto, became effective, and at each Settlement Date,
the Registration Statement, and all post-effective amendments thereto complied
and will comply in all material respects with the requirements of the 1933 Act,
and (excluding any post-effective amendment for the purpose of filing exhibits
thereto) did not and will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading. Neither the Prospectus nor any amendment
or supplement thereto, as of its date, at the respective times the Prospectus or
any such amendment or supplement was issued, and as of the date hereof, as of
each Applicable Time and as of each Settlement Date, included or will include an
untrue statement of a material fact or omitted or will omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The representations
and warranties in this subsection shall not include statements in or omissions
from the Registration Statement or Prospectus made in reliance upon and in
conformity with information furnished to the Company by or on behalf of the
Agent for use in the Registration Statement or Prospectus it being understood
and agreed that the only such information furnished to the Company in writing by
the Agent consists of the name and address of the Agent set forth in the last
paragraph under the heading “Plan of Distribution.”
(iii)    At the respective times the Prospectus was filed, as of the date
hereof, as of each Applicable Time and as of each Settlement Date, it complied
and will comply in all material respects with the 1933 Act, and if filed by
electronic transmission pursuant to EDGAR (except as may be permitted by
Regulation S-T under the 1933 Act), will be


3
        
        



--------------------------------------------------------------------------------




substantially identical to the copy thereof delivered to the Agent for use in
connection with the applicable offering.
(iv)    Each Additional Disclosure Item (as defined in Section 2(w) hereof),
other than a Rule 482 Additional Disclosure Item (as defined in Section 2(w)
hereof), does not and will not conflict with, and with respect to a Rule 482
Additional Disclosure Item, does not and will not materially conflict with, the
information contained in the Registration Statement or the Prospectus and each
such Additional Disclosure Item, as supplemented by and taken together with the
Prospectus as of the Applicable Time and each Settlement Date, did not and will
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The
representations and warranties in this subsection shall not include statements
in or omissions from each Additional Disclosure Item made in reliance upon and
in conformity with information furnished to the Company by or on behalf of the
Agent for use therein.
(b)    Company Not Ineligible Issuer and is a Well-Known Seasoned Issuer. At the
time of filing the Registration Statement and any post-effective amendment
thereto, at the earliest time thereafter that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) of the
1933 Act) of the Shares and as of the date hereof, the Company was not and is
not an “ineligible issuer,” and is a well-known seasoned issuer, in each case as
defined under the 1933 Act, as applied pursuant to the SBCAA or otherwise, in
each case at the times specified in the 1933 Act in connection with the offering
of the Shares, without taking account of any determination by the Commission
pursuant to Rule 405 under the 1933 Act that it is not necessary that the
Company be considered an ineligible issuer.
(c)    Independent Accountant. BDO USA, LLP, which has expressed its opinion
with respect to certain of the financial statements (which term as used in this
Agreement includes the related notes thereto) and supporting schedules filed
with the Commission as a part of the Registration Statement and included in the
Prospectus, is an independent registered public accounting firm as required by
the 1933 Act and Exchange Act.
(d)    Preparation of the Financial Statements. The financial statements
(together with the related schedules and notes) filed with the Commission as a
part of the Registration Statement and included in the Prospectus present fairly
the consolidated financial position of the Company as of and at the dates
indicated and the results of its operations and cash flows for the periods
specified. Such financial statements have been prepared in conformity with
accounting principles generally accepted in the United States (“GAAP”) applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. The consolidated selected
financial data included in the Prospectus presents fairly in all material
respects the information shown therein and has been compiled on a basis
consistent with the consolidated financial statements included or incorporated
by reference in the Registration Statement. All disclosures contained in the
Registration Statement or the Prospectus regarding “non-GAAP financial measures”
(as such term is defined by the rules and regulations of the Commission) comply
in all material respects with Regulation G under the Exchange Act and Item 10 of
Regulation S-K of the 1933 Act, to the


4
        
        



--------------------------------------------------------------------------------




extent applicable. There are no financial statements that are required to be
included in the Registration Statement or the Prospectus that are not included
as required.
(e)    Internal Control Over Financial Reporting. The Company maintains a system
of internal control over financial reporting sufficient to provide reasonable
assurances that financial reporting is reliable and financial statements for
external purposes are prepared in accordance with GAAP and includes policies and
procedures that (i) pertain to the maintenance of records that, in reasonable
detail, accurately and fairly reflect the transactions and dispositions of the
assets of the Company; (ii) provide reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP, and that receipts and expenditures of the Company are
being made only in accordance with the authorizations of management and
directors of the Company; and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the Company’s assets that could have a material effect on the financial
statements.
(f)    Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 and 15d-15 under
the Exchange Act); such disclosure controls and procedures are designed to
ensure that material information relating to the Company, including material
information pertaining to the Company’s operations and assets managed by the
Adviser, is made known to the Company’s Chief Executive Officer and Chief
Financial Officer by others within the Company and the Adviser, and such
disclosure controls and procedures are effective to perform the functions for
which they were established.
(g)    No Material Adverse Change. Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the earnings, net asset
value, prospects, business or operations, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change or effect, where the
context so requires is called a “Material Adverse Change” or a “Material Adverse
Effect”); (ii) the Company and its subsidiaries, considered as one entity, have
not incurred any material liability or obligation, indirect, direct or
contingent, not in the ordinary course of business or entered into any material
transaction or agreement not in the ordinary course of business; and (iii)
except for regular periodic dividends on the Common Stock, there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for dividends paid to the Company or other subsidiaries, any of its
subsidiaries on any class of capital stock, or, except for any repurchases under
the Company’s share repurchase program which repurchases shall be made in
compliance with applicable law, repurchase or redemption by the Company or any
of its subsidiaries of any class of capital stock.
(h)    Good Standing of the Company and its Subsidiaries. The Company and each
of its subsidiaries have been duly incorporated or organized, as the case may
be, and are validly existing as a corporation or other entity, as the case may
be, in good standing under the laws of the jurisdiction of their incorporation
or organization, as applicable, and has the corporate or other power and
authority to own, lease and operate their properties and to conduct their
business as described in


5
        
        



--------------------------------------------------------------------------------




the Prospectus and, in the case of the Company, to enter into and perform its
obligations under this Agreement. Each of the Company and its subsidiaries is
duly qualified as a foreign corporation or entity, as applicable, to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Change. All of the issued and
outstanding capital stock or equity interest of each subsidiary has been duly
authorized and validly issued, is fully paid and non-assessable and is owned by
the Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim.
(i)    Subsidiaries of the Company. The Company does not own, directly or
indirectly, any shares of stock or any other equity or long-term debt securities
of any corporation or other entity other than (i) 100% of the equity interests
in Prospect Capital Funding, LLC, Prospect Small Business Lending LLC and
Prospect Yield Corporation, LLC, (ii) all or substantially all of the equity
interests in each of the Consolidated Holding Companies and (iii) those
corporations or other entities described in the Prospectus under the caption
“Portfolio Companies” (each a “Portfolio Company” and collectively, the
“Portfolio Companies”). Except as otherwise disclosed in the Prospectus, the
Company does not control (as such term is defined in Section 2(a)(9) of the 1940
Act) any of the Portfolio Companies. Except as otherwise disclosed in the
Prospectus, the Company is not required, in accordance with Article 6 of
Regulation S-X under the 1933 Act, to consolidate the financial statements of
any corporation, association or other entity with the Company’s financial
statements other than Prospect Capital Funding, LLC, Prospect Small Business
Lending LLC, PSBL, LLC, Prospect Yield Corporation and each of the Consolidated
Holding Companies. “Consolidated Holding Companies” shall mean CP Holdings of
Delaware LLC, Credit Central Holdings of Delaware, LLC, Energy Solutions
Holdings Inc., First Tower Holdings of Delaware LLC, MITY Holdings of Delaware
Inc., Nationwide Acceptance Holdings LLC, NMMB Holdings, Inc., NPH Property
Holdings, LLC, STI Holding, Inc., UTP Holdings Group Inc., Valley Electric
Holdings I, Inc. and Valley Electric Holdings II, Inc.
(j)    Portfolio Companies. The Company has duly authorized, executed and
delivered any agreements pursuant to which it made the investments described in
the Prospectus under the caption “Portfolio Companies” (each a “Portfolio
Company Agreement”). To the Company’s knowledge, except as otherwise disclosed
in the Prospectus, each Portfolio Company is current, in all material respects,
with all its obligations under the applicable Portfolio Company Agreements, no
event of default (or a default which with the giving of notice or the passage of
time would become an event of default) has occurred under such agreements,
except to the extent that any such failure to be current in its obligations and
any such default would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.
(k)    BDC Election; Regulated Investment Company. The Company has elected to be
regulated as a business development company under the 1940 Act and has filed
with the Commission, pursuant to Section 54(a) of the 1940 Act, a duly completed
and executed Form N-54A (the “Company BDC Election”); the Company has not filed
with the Commission any notice of withdrawal of the BDC Election pursuant to
Section 54(c) of the 1940 Act; the Company’s BDC Election remains in full force
and effect, and, to the Company’s knowledge, no order of suspension


6
        
        



--------------------------------------------------------------------------------




or revocation of such election under the 1940 Act has been issued or proceedings
therefore initiated or threatened by the Commission. The provisions of the
corporate charter and bylaws of the Company and the operations of the Company
are in compliance in all material respects with the provisions and requirements
of the 1940 Act applicable to business development companies and the rules and
regulations of the Commission applicable to business development companies.
(l)    Authorization of Agreements. This Agreement has been duly authorized,
executed and delivered by the Company; the Investment Advisory Agreement has
been duly authorized, executed and delivered by the Company; and the
Administration Agreement has been duly authorized, executed and delivered by the
Company; the Investment Advisory Agreement and the Administration Agreement
constitute valid and legally binding agreements of the Company, except as (i)
the enforceability thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers) or similar laws
affecting creditors’ rights generally and (ii) rights to indemnification and
contribution may be limited to equitable principles of general applicability or
by state or federal securities laws or the policies underlying such law.
(m)    Authorization and Description of Common Stock. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Prospectus as of
the date thereof under the caption “Capitalization” and “Selected Condensed
Financial Data.” The Common Stock (including the Shares) conform in all material
respects to the description thereof contained in the Prospectus. All issued and
outstanding shares of Common Stock of the Company have been duly authorized and
validly issued and are fully paid and non-assessable, and have been offered and
sold or exchanged by the Company in compliance with all applicable laws
(including, without limitation, federal and state securities laws) in all
material respects. None of the outstanding Common Stock of the Company was
issued in violation of the preemptive or other similar rights of any security
holder of the Company. No shares of preferred stock of the Company have been
designated, offered, sold or issued and none of such shares of preferred stock
are currently outstanding. The description of the Company’s stock option, stock
bonus and other stock plans or arrangements, if any, and the options or other
rights granted thereunder, set forth in the Prospectus accurately and fairly
presents the information required to be shown with respect to such plans,
arrangements, options and rights. The Shares to be offered and sold by the
Company through the Agent have been duly authorized for issuance and sale
pursuant to this Agreement and, when issued and delivered by the Company
pursuant to this Agreement against payment of the consideration set forth
herein, will be validly issued, fully paid and non-assessable and the issuance
of the Shares will not be subject to any preemptive or similar rights
(n)    Disclosure. The statements set forth in the Prospectus under the caption
“Description of the Capital Stock,” insofar as they purport to constitute a
summary of the terms of the Shares and under the captions “Material U.S. Federal
Income Tax Considerations,” and “Certain Relationships and Transactions,”
insofar as they purport to describe the provisions of the laws and documents
referred to therein, are accurate in all material respects.
(o)    Non-Contravention of Existing Instruments. Neither the Company nor any
subsidiary is in violation of or default under (i) its charter, articles or
certificate of incorporation, by-laws, or similar organizational documents; (ii)
any indenture, mortgage, loan or credit agreement,


7
        
        



--------------------------------------------------------------------------------




note, contract, franchise, lease or other instrument, including any Portfolio
Company Agreement, the Investment Advisory Agreement and the Administration
Agreement, to which the Company or any of its subsidiaries is a party or bound
or to which any of the property or assets of the Company or any of its
subsidiaries is subject; or (iii) any statute, law, rule, regulation, judgment,
order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or such subsidiary or any of its properties, as applicable, except for
such violations or defaults as would not, individually or in the aggregate, have
a Material Adverse Effect.
(p)    No Further Authorizations or Approvals Required. The Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by the Prospectus (i) have been duly authorized by all
necessary corporate action, have been effected in accordance with the 1940 Act
and will not result in any violation of the provisions of the charter, articles
or certificate of incorporation or by-laws of the Company or similar
organizational documents of any subsidiary, (ii) will not conflict with or
constitute a breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any existing instrument, except for such conflicts, breaches,
defaults, liens, charges or encumbrances as would not, individually or in the
aggregate, result in a Material Adverse Effect, (iii) will not result in any
material respect in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any subsidiary and
(iv) will not affect the validity of the Shares or the legal authority of the
Company to comply with this Agreement. No consent, approval, authorization or
other order of, or registration or filing with, any court or other governmental
or regulatory authority or agency, is required for the Company’s execution,
delivery and performance of this Agreement or consummation of the transactions
contemplated hereby and by the Prospectus, except such as have already been
obtained or made under the 1933 Act and the 1940 Act and such as may be required
under any applicable state securities or blue sky laws or from the Financial
Industry Regulatory Authority, Inc. (“FINRA”).
(q)    Intellectual Property Rights. The Company and its subsidiaries own or
possess sufficient trademarks, trade names, patent rights, copyrights, domain
names, licenses, approvals, trade secrets and other similar rights
(collectively, “Intellectual Property Rights”) reasonably necessary to conduct
their businesses as described in the Prospectus; and the expected expiration of
any of such Intellectual Property Rights would not, individually or in the
aggregate, result in a Material Adverse Effect. Neither the Company nor any of
its subsidiaries has received any notice of infringement or conflict with
asserted Intellectual Property Rights of others, which infringement or conflict,
if the subject of an unfavorable decision, would, individually or in the
aggregate, result in a Material Adverse Effect. To the Company’s knowledge, none
of the technology employed by the Company has been obtained or is being used by
the Company in violation of any contractual obligation binding on the Company or
any of its officers, directors or employees or otherwise in violation of the
rights of any persons.
(r)    Compliance with Environmental Law. To the knowledge of the Company, the
Advisor and the Administrator, the Company, its subsidiaries and each controlled
Portfolio Company (i) are in compliance with any and all applicable foreign,
federal, state and local laws and regulations


8
        
        



--------------------------------------------------------------------------------




relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”); (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (iii) are in compliance with all terms and conditions
of any such permit, license or approval, except where such noncompliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not, individually or in the aggregate, have a
Material Adverse Effect.
(s)    All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not, individually or in the
aggregate, result in a Material Adverse Effect and the Company has not received
any notice of proceedings relating to the revocation or modification of, or
non-compliance with, any such certificate, authorization or permit which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, could result in a Material Adverse Effect.
(t)    Investment Advisory Agreement. (i) The terms of the Investment Advisory
Agreement, including compensation terms, comply in all material respects with
all applicable provisions of the 1940 Act and the Advisers Act and (ii) the
approvals by the Board of Directors and the stockholders of the Company of the
Investment Advisory Agreement have been made in accordance with the requirements
of Section 15 of the 1940 Act applicable to companies that have elected to be
regulated as business development companies under the 1940 Act.
(u)    Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against the Company, which is required to be disclosed in the
Registration Statement or the Prospectus (other than as disclosed therein), or
which might, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, or which might reasonably be expected to
materially and adversely affect the consummation of the transactions
contemplated in this Agreement or the performance by the Company of its
obligations hereunder. The aggregate of all pending legal or governmental
proceedings to which the Company is a party or of which any of its property or
assets is the subject which are not described in the Registration Statement or
the Prospectus, including ordinary routine litigation incidental to the
business, could not reasonably be expected to result in a Material Adverse
Effect.
(v)    Accuracy of Exhibits. Notwithstanding this Agreement, the RBC Agreement
or the KeyBanc Agreement, there are no contracts or documents that are required
to be described in the Registration Statement or the Prospectus or to be filed
as exhibits thereto by the 1933 Act or the 1940 Act that have not been so
described and filed as required.
(w)    Additional Disclosure Items. The Company represents and agrees that,
without the prior consent of the Agent, (i) it will not distribute any offering
material other than the Registration Statement, the Prospectus and any
Additional Disclosure Items and (ii) it has not made and will not


9
        
        



--------------------------------------------------------------------------------




make any offer relating to the Shares that would constitute a “free writing
prospectus” as defined in Rule 405 under the 1933 Act as applied pursuant to the
SBCAA or otherwise and which the parties agree, for the purposes of this
Agreement, includes (x) any “advertisement” as defined in Rule 482 under the
1933 Act and treated by the Company as subject to Rule 482 under the 1933 Act (a
“Rule 482 Additional Disclosure Item”) and (y) any sales literature, materials
or information provided to investors by, or with the approval of, the Company in
connection with the marketing of the offering of the Shares that is not a Rule
482 Additional Disclosure Item, including any road show or investor
presentations (including slides and scripts relating thereto) made to investors
by or on behalf of the Company (the materials and information referred to in
this Section 2(w) are herein referred to as “Additional Disclosure Items”); any
Additional Disclosure Item the use of which has been consented to by the
Representatives is listed on Schedule II hereto. All Additional Disclosure Items
complied and will comply in all material respects with (i) the applicable
requirements of the 1933 Act and the 1940 Act, including without limitation all
applicable filing (where required), legending and record keeping requirements,
and (ii) the rules and interpretations of FINRA.
(x)    Subchapter M. During the past fiscal year, the Company has been organized
and operated, and is currently organized and operates, in compliance in all
material respects with the requirements to be taxed as a regulated investment
company under Subchapter M of the Internal Revenue Code of 1986, as amended
(“Subchapter M of the Code” and the “Code,” respectively). The Company intends
to direct the investment of the proceeds of the offering described in the
Registration Statement and the Prospectus in such a manner as to comply with the
requirements of Subchapter M of the Code.
(y)    Tax Law Compliance. The Company and its subsidiaries have filed all
necessary federal, state and foreign income and franchise tax returns and have
paid all taxes required to be paid by any of them and, if due and payable, any
related or similar assessment, fine or penalty levied against any of them,
except for any taxes, assessments or penalties as may be contested in good faith
and by appropriate proceedings. The Company has made adequate charges, accruals
and reserves in the applicable financial statements referred to in the
Prospectus in respect of all federal, state and foreign income and franchise
taxes for all periods as to which the tax liability of the Company or any of its
subsidiaries has not been finally determined. The Company is not aware of any
tax deficiency that has been or might be asserted or threatened against the
Company or any subsidiary that could result, individually or in the aggregate,
in a Material Adverse Effect.
(z)    Distribution of Offering Materials. The Company has not distributed, or
authorized the distribution of, and will not distribute, or authorize the
distribution of, any offering material in connection with the offering and sale
of the Shares other than the Registration Statement, the Prospectus or any
Additional Disclosure Items the use of which have been consented to by the
Agent.
(aa)    Registration Rights. Except as otherwise described in the Prospectus or
the Registration Statement, there are no persons with registration rights or
other similar rights to have any securities registered pursuant to the
Registration Statement or otherwise registered by the Company under the 1933
Act.


10
        
        



--------------------------------------------------------------------------------




(bb)    Nasdaq Global Select Market. The Shares are registered pursuant to
Section 12(b) or 12(g) of the Exchange Act and will be approved for quotation on
the Nasdaq Global Select Market (“NASDAQ”) upon notice of issuance, and the
Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the NASDAQ, nor has the Company received any
notification that the Commission or FINRA is contemplating terminating such
registration or listing. The Company has continued to satisfy, in all material
respects, all requirements for listing the Common Stock, including the Shares,
for trading on the NASDAQ.
(cc)    No Price Stabilization or Manipulation. Neither the Company, the Adviser
nor the Administrator has taken nor will it take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Common Stock (including the Shares),
provided, however, the Agent acknowledges the Company may from time to time
repurchase shares of Common Stock pursuant to its share repurchase program,
which repurchases shall be made in compliance with applicable law.
(dd)    Compliance with the Exchange Act and the 1940 Act; Reports Filed. The
documents filed and hereafter filed by the Company with the Commission under the
Exchange Act and the 1940 Act, including those documents incorporated by
reference or deemed to be incorporated by reference in the Registration
Statement and the Prospectus pursuant to the SBCAA or the rules of the
Commission promulgated thereunder or otherwise, complied, and will comply, in
each case as of their respective filing dates, in all material respects, with
the requirements of the Exchange Act and the 1940 Act, as applicable, and, as of
their respective filing dates, as of the date hereof, each Applicable Time, and
as of each Settlement Date, did not and will not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The Company has filed all reports
required to be filed pursuant to, the 1940 Act and the Exchange Act, except
where the failure to file such reports would not have a Material Adverse Effect.
(ee)    Interested Persons. Except as disclosed in the Registration Statement or
the Prospectus (i) no person is serving or acting as an officer, director or
investment adviser of the Company, except in accordance with the provisions of
the 1940 Act and the Advisers Act, and (ii) to the knowledge of the Company, no
director of the Company is an “interested person” (as defined in the 1940 Act)
of the Company or an “affiliated person” (as defined in the 1940 Act) of the
Agent except as otherwise disclosed in the Registration Statement or the
Prospectus.
(ff)    No Unlawful Contributions or Other Payments. Neither the Company nor any
of its subsidiaries nor, to the Company’s knowledge, any employee or agent of
the Company or any subsidiary, has made any contribution or other payment to any
official of, or candidate for, any federal, state or foreign office in violation
of any law or of the character required to be disclosed in the Prospectus.
(gg)    No Outstanding Loans or Other Indebtedness. There are no outstanding
loans, advances (except normal advances for business expenses in the ordinary
course of business) or


11
        
        



--------------------------------------------------------------------------------




guarantees or indebtedness by the Company to or for the benefit of any of the
officers or directors of the Company or any of the members of any of them,
except as disclosed in the Prospectus.
(hh)    Compliance with Laws. The Company has not been advised, and has no
knowledge, that it and each of its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not result, individually or in the aggregate, in a Material Adverse
Effect.
(ii)    Compliance with the Sarbanes-Oxley Act of 2002. The Company has complied
in all material respects with Sections 302 and 906 of the Sarbanes-Oxley Act of
2002 and has made the evaluations of the Company’s disclosure controls and
procedures required under Rule 13a-15 under the Exchange Act.
(jj)    FINRA Matters. All of the information provided to the Agent or to
counsel for the Agent by the Company and, to the knowledge of the Company, its
officers and directors and the holders of any securities of the Company in
connection with letters, filings or other supplemental information provided to
FINRA pursuant to FINRA Corporate Financing Rule 5110 is true, complete and
correct in all material respects.
(kk)    Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that has resulted or would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA.
(ll)    Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the applicable money
laundering statutes of all applicable jurisdictions, the rules and regulations
thereunder and any related or similar applicable rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, “Money Laundering Laws”) and no action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened
(mm)    OFAC. Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
person acting on behalf of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company


12
        
        



--------------------------------------------------------------------------------




will not directly or indirectly use any of the proceeds received by the Company
from the sale of Shares contemplated by this Agreement, or lend, contribute or
otherwise make available any such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.
(nn)    Actively Traded Securities. The Shares are “actively traded securities”
excepted from the requirements of Rule 101 of Regulation M under the Exchange
Act by subsection (c)(1) of such rule.
Any certificate signed by any officer of the Company or the Adviser and
delivered to the Agent or to counsel for the Agent shall be deemed a
representation and warranty by the Company or the Adviser (as applicable), to
the Agent as to the matters covered thereby.
3.    Representations and Warranties of the Adviser and the Administrator. The
Adviser and the Administrator, jointly and severally, represent and warrant to
the Agent as of the date hereof, as of each Applicable Time and as of each
Settlement Date, and agree with the Agent as follows:
(a)    No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Registration Statement and the Prospectus,
except as otherwise stated therein, there has been no material adverse change in
the financial condition, or in the earnings, business affairs, operations or
regulatory status of the Adviser or the Administrator or any of their respective
subsidiaries, whether or not arising in the ordinary course of business, that
would reasonably be expected to result in a Material Adverse Effect, or would
otherwise reasonably be expected to prevent the Adviser or the Administrator
from carrying out its obligations under the Investment Advisory Agreement (an
“Adviser Material Adverse Change” or an “Adviser Material Adverse Effect,” where
the context so requires) or the Administration Agreement (an “Administrator
Material Adverse Change” or an “Administrator Material Adverse Effect,” where
the context so requires)
(b)    Good Standing. Each of the Adviser and the Administrator (and each of
their subsidiaries) has been duly organized and is validly existing and in good
standing under the laws of the State of Delaware, with full power and authority
to own, lease and operate its properties and to conduct its business as
described in the Prospectus and to enter into and perform its obligations under
this Agreement; the Adviser has full power and authority to execute and deliver
and perform its obligations under the Investment Advisory Agreement; the
Administrator has full power and authority to execute and deliver the
Administration Agreement; and each of the Adviser and the Administrator is duly
qualified to do business as a foreign entity and is in good standing in each
jurisdiction where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to qualify or
be in good standing would not otherwise reasonably be expected to result in an
Adviser Material Adverse Effect or an Administrator Material Adverse Effect, as
applicable.
(c)    Registration Under Advisers Act. The Adviser is duly registered with the
Commission as an investment adviser under the Advisers Act and is not prohibited
by the Advisers Act or the 1940 Act from acting under the Investment Advisory
Agreement for the Company as contemplated by the Prospectus. There does not
exist any proceeding or, to the Adviser’s knowledge,


13
        
        



--------------------------------------------------------------------------------




any facts or circumstances the existence of which could lead to any proceeding,
which might adversely affect the registration of the Adviser with the
Commission.
(d)    Absence of Proceedings. There is no action, suit or proceeding or, to the
knowledge of the Adviser or the Administrator, inquiry or investigation before
or brought by any court or governmental agency or body, domestic or foreign, now
pending, or, to the knowledge of the Adviser or the Administrator, threatened,
against or affecting either the Adviser or the Administrator, which is required
to be disclosed in the Registration Statement or the Prospectus (other than as
disclosed therein), or which would reasonably be expected to result in an
Adviser Material Adverse Effect or Administrator Material Adverse Effect, or
which would reasonably be expected to materially and adversely affect the
consummation of the transactions contemplated in this Agreement, the Investment
Advisory Agreement or the Administration Agreement; the aggregate of all pending
legal or governmental proceedings to which the Adviser or the Administrator is a
party or of which any of its respective property or assets is the subject which
are not described in the Registration Statement and the Prospectus, including
ordinary routine litigation incidental to their business, would not reasonably
be expected to result in an Adviser Material Adverse Effect or Administrator
Material Adverse Effect.
(e)    Absence of Defaults and Conflicts. Neither the Adviser nor the
Administrator is in violation of its certificate of formation or certificate of
limited partnership, as applicable, or limited liability company operating
agreement or limited partnership operating agreement, as applicable, or in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, deed of trust, loan
or credit agreement, note, lease or other agreement or instrument to which the
Adviser or the Administrator is a party or by which it or any of them may be
bound, or to which any of the property or assets of the Adviser or the
Administrator is subject (collectively, the “Instruments”), or in violation of
any law, statute, rule, regulation, judgment, order or decree except for such
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in an Adviser Material Adverse Effect or an
Administrator Material Adverse Effect, as applicable; and the execution,
delivery and performance of this Agreement, the Investment Advisory Agreement
and the Administration Agreement and the consummation of the transactions
contemplated herein and therein and in the Registration Statement and the
Prospectus (including the issuance and sale of the Shares and the use of the
proceeds from the sale of the Shares as described in the Prospectus under the
caption “Use of Proceeds”) and compliance by the Adviser with its obligations
hereunder and under the Investment Advisory Agreement and by the Administrator
with its obligations hereunder and under the Administration Agreement do not and
will not, whether with or without the giving of notice or passage of time or
both, conflict with or constitute a breach of, or default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Adviser or the Administrator pursuant to any Instrument, as
applicable, except for such violations or defaults that would not, individually
or in the aggregate, reasonably be expected to result in an Adviser Material
Adverse Effect or an Administrator Material Adverse Effect, as applicable, nor
will such action result in any violation of the provisions of the limited
partnership or limited liability company operating agreement, as applicable, of
the Adviser or Administrator, respectively; nor will such action result in any
violation of any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government instrumentality or court, domestic
or foreign, having


14
        
        



--------------------------------------------------------------------------------




jurisdiction over the Adviser, the Administrator, or any of their respective
assets, properties or operations except for such violations that would not,
individually or in the aggregate, reasonably be expected to result in an Adviser
Material Adverse Effect or an Administrator Material Adverse Effect, as
applicable.
(f)    Authorization of Agreements. This Agreement has been duly authorized,
executed and delivered by the Adviser and the Administrator; the Investment
Advisory Agreement has been duly authorized, executed and delivered by the
Adviser; and the Administration Agreement has been duly authorized, executed and
delivered by the Administrator; the Investment Advisory Agreement and the
Administration Agreement constitute valid and legally binding agreements of the
Adviser and the Administrator, respectively, except as (i) the enforceability
thereof may be limited by bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers) or similar laws affecting creditors’
rights generally and (ii) rights to indemnification and contribution may be
limited to equitable principles of general applicability or by state or federal
securities laws or the policies underlying such law.
(g)    Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Adviser or the Administrator of its obligations hereunder, in
connection with the offering, issuance or sale of the Shares hereunder or the
consummation of the transactions contemplated by this Agreement, the Investment
Advisory Agreement, the Administration Agreement, the Registration Statement or
the Prospectus (including the use of the proceeds from the sale of the Shares as
described in the Registration Statements and the Prospectus under the caption
“Use of Proceeds”), except (i) such as have been already obtained under the 1933
Act and the 1940 Act, (ii) such as may be required under state securities laws
and (iii) the filing of the Notification of Election under the 1940 Act, which
has been effected.
(h)    Description of the Adviser and the Administrator. The description of the
Adviser and the Administrator contained in the Prospectus does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances in which they were
made, not misleading.
(i)    Possession of Licenses and Permits. Each of the Adviser and the
Administrator possesses such valid and current certificates, authorizations or
permits issued by the appropriate federal, state, local or foreign regulatory
agencies or bodies necessary to conduct the business now operated by it
(collectively, “Governmental Licenses”), except where the failure so to possess
would not reasonably be expected to, individually or in the aggregate, result in
an Adviser Material Adverse Effect or an Administrator Material Adverse Effect,
as applicable; each of the Adviser and Administrator is in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
so to comply would not, individually or in the aggregate, result in an Adviser
Material Adverse Effect or an Administrator Material Adverse Effect, as
applicable; all of the Governmental Licenses are valid and in full force and
effect, except when the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not,
individually or in the aggregate, result in an Adviser Material Adverse Effect
or an Administrator Material Adverse Effect, as applicable; and neither the
Adviser nor the Administrator


15
        
        



--------------------------------------------------------------------------------




has received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to result in an Adviser Material Adverse Effect or an
Administrator Material Adverse Effect, as applicable.
(j)    Employment Status. The Adviser is not aware that (i) any executive, key
employee or significant group of employees of the Company, if any, the Adviser
or the Administrator, as applicable, plans to terminate employment with the
Company, the Adviser or the Administrator or (ii) any such executive or key
employee is subject to any non-compete, nondisclosure, confidentiality,
employment, consulting or similar agreement that would be violated by the
present or proposed business activities of the Company or the Adviser except
where such termination or violation would not reasonably be expected to have an
Adviser Material Adverse Effect.
4.    Sale and Delivery of Shares.
(a)    Subject to the terms and conditions set forth herein, the Company agrees
to issue and sell through the Agent acting as sales agent and the Agent agrees
to use its commercially reasonable efforts to sell as sales agent for the
Company, the Shares. The Agent hereby covenants and agrees not to make any sales
of the Shares on behalf of the Company other than (A) (1) by means of ordinary
brokers’ transactions between members of NASDAQ, any other national securities
exchange or facility thereof, a trading facility of a national securities
association, or an alternative trading system that qualify for delivery of a
Prospectus to NASDAQ in accordance with Rule 153 under the 1933 Act or (2)
directly on or through an electronic communication network, a “dark pool” or any
similar market venue or directly to customers of Agent (such transactions are
hereinafter referred to as “At the Market Offerings”) and (B) such other sales
of the Shares on behalf of the Company in its capacity as agent of the Company
as shall be agreed by the Company and the Agent. The Agent covenants and agrees
that it shall not engage in a sale of Shares on the Company's behalf that would
constitute a "distribution" within the meaning of Rule 100 of Regulation M under
the Exchange Act without the Company's prior written consent. Subject to the
previous sentence, the Company acknowledges and agrees that in the event a sale
of Shares on behalf of the Company would constitute a “distribution” within the
meaning of Rule 100 of Regulation M under the Exchange Act or the Agent
reasonably believes it may be deemed an “underwriter” under the 1933 Act in a
transaction that is not an At the Market Offering and the Company consents to
such sale, the Company will provide to the Agent, at the Agent’s request and
upon reasonable advance notice to the Company, on or prior to the Settlement
Date (as defined below) for such transaction, the opinions of counsel,
accountants’ letters and officers’ certificates pursuant to Section 6 hereof,
each dated the Settlement Date, and such other documents and information as the
Agent shall reasonably request. Solely with respect to such sales that would
constitute a "distribution," the Agent shall use commercially reasonable efforts
to assist the Company in obtaining performance of its obligations by each
purchaser whose offer to purchase Shares has been solicited by the Agent and
accepted by the Company.
Each time that the Company wishes to issue and sell Shares hereunder (each, a
“Placement”), it will notify the Agent by email notice (or other method mutually
agreed to in writing by the parties) containing the parameters in accordance
with which it desires Shares to be sold, which shall at a


16
        
        



--------------------------------------------------------------------------------




minimum include the number of Shares to be offered, the time period during which
sales are requested to be made, any limitation on the number of Shares that may
be sold in any one day and any minimum price below which sales may not be made
and the compensation payable to the Agent (a “Placement Notice”), a form of
which containing such minimum sales parameters necessary is attached hereto as
Schedule I. The Placement Notice shall originate from any of the individuals
from the Company set forth on Schedule II (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from the Agent set forth on Schedule II, as such
Schedule II may be amended from time to time. If the Agent wishes to accept such
proposed terms included in the Placement Notice (which it may decline to do so
for any reason in its sole discretion) or, following discussion with the
Company, wishes to propose modified terms, the Agent will, prior to 4:30 p.m.
(New York City time) or, if later, within three hours after receipt of the
Placement Notice, on the same Business Day on which such Placement Notice is
delivered to the Agent, issue to the Company a notice by email (or other method
mutually agreed to in writing by the parties) addressed to all of the
individuals from the Company and the Agent set forth on Schedule II) accepting
such terms (the "Agent Acceptance") or setting forth the terms that the Agent is
willing to accept. Where the terms provided in the Placement Notice are proposed
to be modified as provided for in the immediately preceding sentence, such terms
will not be binding on the Company or the Agent until the Company delivers to
the Agent an acceptance by email (or other method mutually agreed to in writing
by the parties) of all of the terms of such Placement Notice, as proposed to be
modified (the “Company Acceptance” and, whichever of it or the Agent Acceptance
becomes effective, the "Acceptance"), which email or other communication shall
be addressed to all of the individuals from the Company and the Agent set forth
on Schedule II and must be delivered not later than 6:00 p.m. (New York City
time) or, if later, within three hours after receipt of the modified terms
proposed by the Agent, on the same Business Day. The Placement Notice shall be
effective upon receipt by the Company of the Agent Acceptance or, if modified as
provided above, upon receipt by the Agent of the Company Acceptance, as the case
may be, unless and until (i) the entire amount of the Shares covered by the
Acceptance have been sold, (ii) in accordance with the notice requirements set
forth in Section 4(b), the Company suspends or terminates the Placement Notice,
(iii) the Company issues a subsequent Placement Notice with parameters
superseding those on the earlier dated Placement Notice, or (iv) the Agreement
has been terminated under the provisions of Section 9. It is expressly
acknowledged and agreed that neither the Company nor the Agent will have any
obligation whatsoever with respect to a Placement unless and until the Company
delivers a Placement Notice to the Agent and there occurs with respect thereto
either (i) an Agent Acceptance or (ii) a Company Acceptance pursuant to the
terms set forth above, and then only upon the terms specified in the relevant
Acceptance and herein. In the event of a conflict between the terms of this
Agreement and the terms of an Acceptance, the terms of the Acceptance will
control. Subject to the terms and conditions hereof, upon the existence of an
Acceptance, the Agent shall use its commercially reasonable efforts to sell as
sales agent Shares designated in the Acceptance up to the amount specified, and
otherwise in accordance with the terms of such Acceptance. The Company and the
Agent each acknowledge and agree that (A) there can be no assurance that the
Agent will be successful in selling Shares and (B) the Agent will incur no
liability or obligation to the Company or any other person or entity if it does
not sell Shares for any reason other than a failure by the Agent to use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Shares as required by
this Agreement.


17
        
        



--------------------------------------------------------------------------------






(b)    Notwithstanding the foregoing, the Company shall not authorize the
issuance and sale of, and the Agent as sales agent shall not be obligated to use
its commercially reasonable efforts to sell, any Shares (i) at a price lower
than the minimum price therefor authorized from time to time, or (ii) in a
number in excess of the number of Shares authorized from time to time to be
issued and sold under this Agreement, in each case, by the Board, or a duly
authorized committee thereof, and as set forth in the applicable Acceptance. In
addition, the Company or the Agent may, upon notice to the other party hereto by
telephone (confirmed promptly by telecopy or email to all of the individuals of
the other party set forth on Schedule II, which confirmation will be promptly
acknowledged by the receiving party) suspend or refuse to undertake any sale of
Shares designated in such Acceptance for any reason and at any time; provided,
however, that such suspension or termination shall not affect or impair the
parties’ respective obligations with respect to Shares sold hereunder prior to
the giving of such notice. Each of the parties hereto agrees that no such notice
shall be effective against the other unless it originates from an individual
named on Schedule II and is made to the individuals of the other party named on
Schedule II hereto in accordance with this Section 4, as such Schedule may be
amended from time to time.
(c)    The gross sales price of any Shares sold pursuant to this Agreement by
the Agent acting as sales agent of the Company shall be the market price
prevailing at the time of sale for shares of the Company’s Common Stock sold by
the Agent on NASDAQ or otherwise, at prices relating to prevailing market prices
or at negotiated prices. The compensation payable to the Agent for sales of
Shares with respect to which the Agent acts as sales agent shall be equal to up
to 2% of the gross sales price of the Shares for amounts of Shares sold pursuant
to this Agreement, with the exact amount of such compensation to be mutually
agreed upon by the Company and the Agent from time to time and as set forth in a
Placement Notice. The remaining proceeds, after further deduction for any
transaction fees imposed by any governmental, regulatory or self-regulatory
organization in respect of such sales, shall constitute the net proceeds to the
Company for such Shares (the “Net Proceeds”). The Agent shall notify the Company
as promptly as practicable if any deduction referenced in the preceding sentence
will be required.
(d)    The Agent shall provide written confirmation to the Company following the
close of trading on NASDAQ each day in which Shares are sold under this
Agreement setting forth the number of Shares sold on such day, the aggregate
gross sales proceeds of the Shares, the Net Proceeds to the Company and the
compensation payable by the Company to the Agent with respect to such sales. For
the avoidance of doubt, such written confirmation will be provided to the
Company no later than the opening of trading on the immediately following
trading day on NASDAQ.
(e)    Under no circumstances shall the aggregate offering price or number, as
the case may be, of Shares sold pursuant to this Agreement exceed the aggregate
offering price or number, as the case may be, of Shares of Common Stock (i) set
forth in Section 1 of this Agreement, (ii)  available for issuance under the
Prospectus and the then currently effective Registration Statement or
(iii) authorized from time to time to be issued and sold under this Agreement,
the KeyBanc Agreement and the RBC Agreement by the Board, or a duly authorized
committee thereof, and notified to the Agent in writing. In addition, under no
circumstances shall any Shares with respect to which the Agent acts as sales
agent be sold at a price lower than the minimum price therefor


18
        
        



--------------------------------------------------------------------------------




authorized from time to time by the Company’s Board, or a duly authorized
committee thereof, and notified to the Agent in writing as set forth in the
applicable Placement Notice. If either party has reason to believe that the
exemptive provisions set forth in Rule 101(c)(1) of Regulation M under the
Exchange Act are not satisfied with respect to the Shares, it shall promptly
notify the other party and sales of the Shares under this Agreement shall be
suspended until that or other exemptive provisions have been satisfied in the
judgment of each party. The Agent shall calculate and provide in writing to the
Company, on a monthly basis, the average daily trading volume (as defined in
Rule 100 of Regulation M under the Exchange Act) of the Common Stock.
(f)    Settlement for sales of Shares pursuant to this Section 4 and made in
accordance with the terms of the applicable Acceptance will occur on the second
Business Day that is also a trading day for NASDAQ (other than a day on which
NASDAQ is scheduled to close prior to its regular weekday closing time)
following the trade date on which such sales are made, unless another date shall
be agreed to by the Company and the Agent (each such day, a “Settlement Date”).
On each Settlement Date, the Shares sold through the Agent for settlement on
such date shall be delivered by the Company or its transfer agent to the Agent
against payment of the Net Proceeds from the sale of such Shares. Settlement for
all Shares shall be effected by book-entry delivery of Shares to the Agent’s
account at The Depository Trust Company against payments by the Agent of the Net
Proceeds from the sale of such Shares in same day funds delivered to an account
designated by the Company. If the Company shall default on its obligation to
deliver Shares on any Settlement Date, the Company shall (i) indemnify and hold
the Agent harmless against any loss, claim or damage arising from or as a result
of such default by the Company and (ii) pay the Agent any commission to which it
would otherwise be entitled absent such default.
(g)    At each Applicable Time, each Settlement Date and each Representation
Date (as such term is defined in Section 6(p) herein), the Company, the Adviser
and the Administrator shall be deemed to have affirmed each representation and
warranty contained in this Agreement. The obligation of the Agent to use its
commercially reasonable efforts to sell the Shares on behalf of the Company as
sales agent shall be subject to the continuing accuracy of the representations
and warranties of the Company herein, to the performance by the Company of its
obligations hereunder and to the continuing satisfaction of the additional
conditions specified in Section 4 of this Agreement.
(h)    The Company agrees that any offer to sell, any solicitation of an offer
to buy, or any sales of Common Stock pursuant to this Agreement shall only be
effected by or through only one of Agent, KeyBanc or RBC on any single given day
as determined by the Company, but in no event by more than one of them, and the
Company shall in no event request that more than one of Agent, KeyBanc or RBC
sell shares of Common Stock on the same day; provided, however, that (i) the
foregoing limitation shall not apply to sales solely to employees of the
Company, the Adviser, the Administrator or their respective affiliates, or to a
trustee or other person acquiring such securities for the accounts of such
persons and (ii) such limitation shall not apply on any day during which no
sales are made pursuant to this Agreement.
(i)    Except as may be mutually agreed by the Company and the Agent the Company
and the Agent agree that no sales of Shares shall take place, and the Company
shall not request the


19
        
        



--------------------------------------------------------------------------------




sale of any Shares that would be sold, and the Agent shall not be obligated to
sell, (i) with respect to the Company’s quarterly filings on Form 10-Q, during
any period commencing upon the 35th day following the end of each fiscal quarter
and (A) if the Company incorporates by reference into the Registration Statement
and Prospectus its periodic reports filed with the Commission, ending on the
first Business Day immediately following the date on which the Company files
with the Commission its Form 10-Q for the Company’s most recent quarterly period
or (B) if the Company does not incorporate by reference into the Registration
Statement and Prospectus its periodic reports filed with the Commission, ending
on the date a Prospectus Supplement under Rule 497 or Rule 424, as applicable,
relating to the Shares that includes updated financial information as of the end
of the Company’s most recent quarterly period (in each case, a “10-Q Update”)
and (ii) with respect to the Company’s annual report filings on Form 10-K,
during any period commencing upon the 55th day following the end of the
Company’s fiscal year and (A) if the Company incorporates by reference into the
Registration Statement and Prospectus its periodic reports filed with the
Commission, ending on the first Business Day immediately following the date on
which the Company files with the Commission its Form 10-K for Company’s most
recent fiscal year or (B) if the Company does not incorporate by reference into
the Registration Statement and Prospectus its periodic reports filed with the
Commission, ending on the date on which the Company files with the Commission a
Prospectus Supplement under Rule 497 or Rule 424, as applicable, relating to the
Shares that includes updated audited financial information as of the end of the
Company’s most recent fiscal year (in each case, a “10-K Update”) (each of a
10-Q Update and/or a 10-K Update shall also be referred to herein as a
“Quarterly Update”). To the extent the Company releases its earnings for its
most recent quarterly period or fiscal year, as applicable (an “Earnings
Release”) before it files with the Commission its quarterly report on Form 10-Q
for such quarterly period or annual report on Form 10-K for such fiscal year, as
applicable, then the Agent and the Company agree that no sales of Shares shall
take place for the period beginning on the date of the Earnings Release and
ending on the date of the applicable Quarterly Update. Notwithstanding the
foregoing, without the prior written consent of each of the Company and the
Agent, no sales of Shares shall take place, and the Company shall not request
the sale of any Shares that would be sold, and the Agent shall not be obligated
to sell, during any period in which the Company is in possession of material
non-public information.
5.    Expenses. The Company agrees to pay the reasonable costs and expenses
relating to the following matters: (i) the preparation, printing or reproduction
and filing with the Commission of the Registration Statement (including
financial statements and exhibits thereto), and the Prospectus, and each
amendment or supplement to any of them; (ii) the printing (or reproduction) and
delivery (including postage, air freight charges and charges for counting and
packaging) of such copies of the Registration Statement and the Prospectus, and
all amendments or supplements to any of them, as may, in each case, be
reasonably requested for use in connection with the offering and sale of the
Shares; (iii) the preparation, printing, authentication, issuance and delivery
of certificates for the Shares, including any stamp or transfer taxes in
connection with the original issuance and sale of the Shares; (iv) the printing
(or reproduction) and delivery of this Agreement, any blue sky memorandum and
all closing documents printed (or reproduced) and delivered in connection with
the offering of the Shares; (v) the registration of the Shares under the
Exchange Act and the listing of the Shares on the NASDAQ; (vi) any registration
or qualification of the Shares for offer and sale under the securities or blue
sky laws of the several states (including filing fees and the reasonable fees
and expenses of counsel for the Agent relating to such registration and


20
        
        



--------------------------------------------------------------------------------




qualification); (vii) any filings required to be made with FINRA (including
filing fees and the reasonable fees and expenses of counsel for the Agent
relating to such filings); (viii) the fees and expenses of the Company’s
accountants and the fees and expenses of counsel (including local and special
counsel) for the Company; (ix) the reasonable fees and expenses of the Agent and
one counsel for the Agent, KeyBanc and RBC (provided that the reasonable fees
and expenses of such counsel shall not exceed an aggregate of (i) $50,000 in
connection with the preparation of this Agreement and the filing of the initial
Prospectus covering the Shares and (ii) $15,000 on a quarterly basis thereafter
(“Agent Counsel Fees”) in connection with this Agreement, the KeyBanc Agreement
and the RBC Agreement, collectively, without the prior written approval of the
Company and any amounts exceeding such Agent Counsel Fees in any quarter shall
be paid on an equal basis by Agent, KeyBanc, and RBC with Agent having
responsibility for one-third of the amount of any such excess) (x) all other
costs and expenses incident to the performance by the Company of its obligations
hereunder. For the avoidance of doubt, the Company may refuse to approve fees
and expenses of the Agent (or its counsel) if the Company determines, in its
reasonable discretion, that such fees and expenses of the Agent (or its counsel)
are not reasonable, in which case the Agent shall bear such fees and/or
expenses.
6.    Agreements of the Company. The Company agrees with the Agent that:
(a)    The Company, subject to Section 6(a)(ii), will comply with the
requirements of Rule 497 or Rule 424, as applicable, and will notify the Agent
as soon as practicable, and, in the cases of Sections 6(a)(ii)-(iv), confirm the
notice in writing, (i) when, at any time when a prospectus relating to the
Shares is required to be delivered under the 1933 Act (whether physically or
through compliance with Rule 153, Rule 172 or other similar rule as applied
pursuant to the SBCAA or otherwise), any post-effective amendment to the
Registration Statement shall become effective, or any supplement to the
Prospectus or any amended Prospectus shall have been filed in relation to the
Shares, (ii) of the receipt of any comments from the Commission relating to the
Registration Statement, (iii) of any request by the Commission for any amendment
to the Registration Statement or any amendment or supplement to the Prospectus
or for additional information in each case in relation to the Shares, (iv) of
the issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement or of any order preventing or suspending the use of
the Prospectus, or of the suspension of the qualification of the Shares for
offering or sale in any jurisdiction, or of the initiation or threatening of any
proceedings for any of such purposes, (v) of the filing of any document pursuant
to the Exchange Act which will be incorporated by reference, or deemed to be
incorporated by reference pursuant to the SBCAA or the rules of the Commission
promulgated thereunder or otherwise, into the Registration Statement (other than
documents that will be available via EDGAR) and (vi) of receipt by the Company
of any notice of objection of the Commission to the use of the Registration
Statement or any post-effective amendment thereto pursuant to Rule 401(g)(2).
The Company will promptly effect the filings necessary pursuant to Rule 497 or
Rule 424, as applicable, and will take such steps as it deems necessary to
ascertain promptly whether the form of prospectus transmitted for filing under
Rule 497 or Rule 424, as applicable, was received for filing by the Commission
and, in the event that it was not, it will promptly file such prospectus. The
Company will make every reasonable effort to prevent the issuance of any stop
order suspending the effectiveness of the Registration Statement pursuant to


21
        
        



--------------------------------------------------------------------------------




Section 8(d) of the 1933 Act, and, if any such stop order is issued, to obtain
the lifting thereof at the earliest possible moment.
(b)    The Company will give the Agent notice of its intention to file or
prepare any amendment to the Registration Statement, or any supplement or
revision to either the Base Prospectus included in the Registration Statement at
the time a post-effective amendment thereto most recently became effective or to
the Prospectus Supplement, and will furnish the Agent with copies of any such
documents a reasonable amount of time prior to such proposed filing or use, as
the case may be, and will, in good faith, consider any reasonable comments of
the Agent or Agent’s counsel.
(c)    If, at any time when a prospectus relating to the Shares is required to
be delivered under the 1933 Act (whether physically or through compliance with
Rule 153, Rule 172 or other similar rule as applied pursuant to the SBCAA or
otherwise), any event occurs as a result of which the Prospectus as then
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein in the light of
the circumstances under which they were made at such time not misleading, or if
it shall be necessary to amend the Registration Statement, file a new
registration statement or supplement the Prospectus to comply with the 1933 Act
or the Exchange Act, in each case in relation to the Shares including in
connection with use or delivery of the Prospectus, the Company promptly will (i)
notify the Agent of any such event so that any use of the Prospectus may cease
or be suspended until it is amended or supplemented or it otherwise complies
with the 1933 Act or the Exchange Act, (ii) prepare and file with the
Commission, subject to the second sentence of paragraph (a) of this Section 6,
an amendment or supplement or new registration statement which will correct such
statement or omission or effect such compliance and (iii) supply any
supplemented Prospectus to the Agent in such quantities as the Agent may
reasonably request.
(d)    If, at any time when a prospectus relating to the Shares is required to
be delivered under the 1933 Act (whether physically or through compliance with
Rule 153, Rule 172 or other similar rule as applied pursuant to the SBCAA or
otherwise), following the issuance of an Additional Disclosure Item during the
term of this Agreement there occurred or occurs an event or development as a
result of which such Additional Disclosure Item (other than a Rule 482
Additional Disclosure Item) conflicted or would conflict, or with respect to a
Rule 482 Additional Disclosure Item, materially conflicted or would materially
conflict, with the information then contained in the Registration Statement or
the Prospectus or included or would include an untrue statement of a material
fact or omitted or would omit to state a material fact necessary in order to
make the statements therein, in the light of the circumstances prevailing at
that subsequent time, not misleading, the Company will promptly (i) notify the
Agent and (ii) either (1) amend or supplement such Additional Disclosure Item to
eliminate or correct such conflict, untrue statement or omission or (2) file a
report with the Commission under the Exchange Act that corrects such untrue
statement or omission and promptly notify the Agent that such Additional
Disclosure Item shall no longer be used. Notwithstanding the foregoing, the
Company shall not be required to comply with the provisions of this subsection
(d) during any period from the time the Agent has suspended the sale of Shares
pursuant to a direction from the Company and to the time the Company shall
determine that the sale of Shares should be resumed.


22
        
        



--------------------------------------------------------------------------------




(e)    As soon as practicable after furnishing with the Commission, the Company
will make generally available to its security holders and to the Agent an
earnings statement or statements of the Company and its subsidiaries which will
satisfy the provisions of Section 11(a) of the 1933 Act and Rule 158.
(f)    The Company will furnish to the Agent, without charge, so long as
delivery of a prospectus by the Agent or dealer may be required by the 1933 Act
(whether physically or through compliance with Rule 153, Rule 172 or other
similar rule as applied pursuant to the SBCAA or otherwise), as many copies of
the Prospectus and any supplement thereto as the Agent may reasonably request.
Except as otherwise described herein, the Company will pay the expenses of
printing or other production of all documents relating to the offering.
(g)    The Company will arrange, if necessary, for the qualification of the
Shares for sale under the laws of such states and jurisdictions as the Agent may
designate and the Company agrees to and will maintain such qualifications in
effect so long as required to complete the distribution and sale of the Shares;
provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the offering or sale of the Shares, in any jurisdiction where it
is not now so subject.
(h)    The Company will use the Net Proceeds in the manner specified in the
Prospectus under “Use of Proceeds.”
(i)    The Company, during the period when a prospectus relating to the Shares
is required to be delivered under the 1933 Act (whether physically or through
compliance with Rule 153, Rule 172 or other similar rule as applied pursuant to
the SBCAA or otherwise), will file all documents required to be filed with the
Commission pursuant to the 1940 Act and the Exchange Act within the time periods
required by the 1940 Act and the Exchange Act and the rules and regulations of
the Commission thereunder, respectively.
(j)    The Company agrees to pay the required Commission filing fees relating to
the Shares within the time period required by Rule 456(b)(1) under the 1933 Act
without regard to the proviso therein and otherwise in accordance with Rule
456(b) and Rule 457(r) under the 1933 Act, each as applied pursuant to the SBCAA
or otherwise
(k)    The Company will use its best efforts to maintain its qualification as a
regulated investment company under Subchapter M of the Code.
(l)    The Company will not take, directly or indirectly, any action designed to
or that would constitute or that might reasonably be expected to cause or result
in, under the Exchange Act or otherwise, stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities, except as may be allowed by law.
(m)    In connection with the offering and sale of the Shares, the Company will
file with NASDAQ all documents and notices, and make all certifications,
required of companies that have securities that are listed on NASDAQ and will
maintain such listing.


23
        
        



--------------------------------------------------------------------------------




(n)    The Company will cooperate with any reasonable due diligence review
conducted by the Agent (or its counsel or other representatives), including,
without limitation, providing information and making available documents and
senior corporate officers, as the Agent may reasonably request; provided,
however, that the Company shall be required to make available documents and
senior corporate officers only (i) at the Company’s principal offices and (ii)
during the Company’s ordinary business hours. The parties acknowledge that the
due diligence review contemplated by this Section 6(n) will include, without
limitation, during the term of this Agreement a quarterly diligence conference
to occur on or before each Quarterly Update whereby the Company will make its
senior corporate officers available to address diligence inquiries of the Agent
and will provide such additional information and documents as the Agent may
reasonably request.
(o)    The Company agrees that on such dates as the 1933 Act shall require, the
Company will file a Prospectus Supplement with the Commission pursuant to Rule
497 or Rule 424, as applicable, under the 1933 Act, or otherwise include in a
filed annual report on Form 10-K or quarterly report on Form 10-Q, which
Prospectus Supplement, Form 10-K or Form 10-Q, as applicable, will set forth,
within the relevant quarterly or other period, the amount of Shares sold through
the Agent, the Net Proceeds to the Company and the compensation payable by the
Company to the Agent with respect to such Shares. To the extent the information
set forth in this Section 6(o) is filed in a Prospectus Supplement, the Company
agrees to deliver such number of copies of each such Prospectus Supplement to
each exchange or market on which such sales were effected as may be required by
the rules or regulations of such exchange or market.
(p)    Upon the commencement of the offering of Shares under this Agreement and
each time that (i) the Company files a Prospectus relating to the Shares or
amends or supplements the Registration Statement or the Prospectus relating to
the Shares by means of a post−effective amendment, sticker, or supplement (other
than (A) by an amendment or supplement that is filed in accordance with
Section 6(o) of this Agreement or an amendment solely to add exhibits to the
Registration Statement, (B) in connection with the filing of any Current Reports
on Form 8-K (other than any Current Reports on Form 8-K which contain capsule
financial information, financial statements, supporting schedules or other
financial data) or the incorporation of other documents by reference into the
Registration Statement or Prospectus except as set forth in clauses (ii) and
(iii) below, or (C) by a prospectus supplement relating solely to the offering
of other securities, including, without limitation, other shares of Common Stock
and any debt securities of the Company), (ii) the Company files an annual report
on Form 10-K under the Exchange Act, or an amendment thereto (a “10-K Filing”),
(iii) the Company files a quarterly report on a Form 10-Q under the Exchange Act
(a “10-Q Filing”) or (iv) the Agent may reasonably request, (each such event
shall be deemed a “Representation Date”), the Company and the Adviser shall each
furnish the Agent with a certificate, in the form attached hereto as Exhibit
6(p) The requirement to provide a certificate under this Section 6(p) shall be
waived for any Representation Date occurring during a fiscal quarter during
which the Company is not selling or does not intend to sell Shares prior to the
next occurring Representation Date. Notwithstanding the foregoing, if the
Company subsequently decides to sell Shares following a Representation Date when
the Company relied on such waiver and did not provide the Agent with a
certificate under this Section 6(p), then before the Agent resumes sales of any
Shares, the Company shall provide the Agent with a certificate, in the form
attached hereto as Exhibit 6(p).


24
        
        



--------------------------------------------------------------------------------




(q)    Upon the commencement of the offering of Shares under this Agreement and
on or promptly after each Representation Date thereafter, the Company shall
cause to be furnished to the Agent (i) a written opinion and negative assurance
letter of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Company, or
of such other law firm who may be counsel for the Company from time to time,
(the “Company Counsel”) and (ii) a written opinion of the General Counsel of the
Company (“General Counsel”), each dated the commencement of the offering of
Shares hereunder or the Representation Date, as applicable, in substantially the
forms attached hereto as Exhibit 6(q)(1) and Exhibit 6(q)(3) with respect to
Company Counsel and Exhibit 6(q)(2) with respect to General Counsel; provided,
however, to the extent a Representation Date is triggered by a 10-Q Filing, the
Company shall cause to be furnished to the Agent on or promptly after such 10-Q
Filing (i) a negative assurance letter of Company Counsel and (ii) a written
opinion of General Counsel, in substantially the forms attached hereto as
Exhibit 6(q)(3) and Exhibit 6(q)(4), respectively, but modified, as necessary,
to relate to the Registration Statement and the Prospectus as then amended or
supplemented. Notwithstanding the foregoing, the requirement to provide such
opinions shall be waived for any Representation Date occurring during a fiscal
quarter during which the Company is not selling or does not intend to sell
Shares prior to the next occurring Representation Date. In the event the Company
subsequently decides to sell Shares following a Representation Date when the
Company relied on such waiver and did not provide the Agent with an opinion from
Company Counsel under this Section 6(q), then before the Agent resumes sales of
any Shares, the Company shall cause to be furnished to the Agent the opinions of
Company Counsel and General Counsel contemplated in this Section 6(q). Following
the date hereof, in lieu of the opinions of Company Counsel and General Counsel
contemplated by this Section 6(q), such counsel may furnish the Agent with a
letter to the effect that the Agent may rely on a prior opinion delivered under
this Section 6(q) to the same extent as if it were dated the date of such letter
(except that statements in such prior opinion shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented at such
Representation Date).
(r)    Upon the commencement of the offering of Shares under this Agreement and
on or promptly after each Representation Date thereafter, the Company shall
cause to be furnished to the Agent a written opinion of Venable LLP, Maryland
counsel for the Company (“Maryland Counsel”), dated the commencement of the
offering of Shares hereunder or on or promptly after the Representation Date, as
applicable, in substantially the form attached hereto as Exhibit 6(r); provided,
however, to the extent a Representation Date is triggered by a 10-Q Filing, the
opinion of Maryland Counsel contemplated by this Section 6(r) shall not be
required. Notwithstanding the foregoing, the requirement to provide such opinion
of Maryland Counsel shall be waived for any Representation Date occurring during
a fiscal quarter during which the Company is not selling or does not intend to
sell Shares prior to the next occurring Representation Date. In the event the
Company subsequently decides to sell Shares following a Representation Date when
the Company relied on such waiver and did not provide the Agent with an opinion
from Maryland Counsel under this Section 6(r), then before the Agent resumes
sales of any Shares, the Company shall cause to be furnished to the Agent the
opinion of Maryland Counsel contemplated in this Section 6(r). Following the
date hereof, in lieu of the opinion of Maryland Counsel contemplated by this
Section 6(r), such counsel may furnish the Agent with a letter to the effect
that the Agent may rely on a prior opinion delivered under this Section 6(r) to
the same extent as if it were dated the date of such letter


25
        
        



--------------------------------------------------------------------------------




(except that statements in such prior opinion shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented at such
Representation Date).
(s)    Upon the commencement of the offering of Shares under this Agreement and
on or promptly after each Representation Date thereafter, the Company shall
cause its independent accountants to furnish the Agent letters, dated the
commencement of the offering of Shares hereunder or the date of each
Representation Date, as applicable, in form and substance reasonably
satisfactory to the Agent, (i) confirming that they are independent public
accountants within the meaning of the 1933 Act and are in compliance with the
applicable requirements relating to the qualification of accountants under Rule
2-01 of Regulation S-X of the Commission, (ii) stating, as of such date, the
conclusions and findings of such firm with respect to the financial information
and other matters ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings (the “Comfort
Letter”). The requirement to provide a Comfort Letter under this Section 6(s)
shall be waived for any Representation Date occurring during a fiscal quarter
during which the Company is not selling or does not intend to sell Shares prior
to the next occurring Representation Date. Notwithstanding the foregoing, if the
Company subsequently decides to sell Shares following a Representation Date when
the Company relied on such waiver and did not provide the Agent with a Comfort
Letter under this Section 6(s), then before the Agent resumes sales of any
Shares, the Company shall provide the Agent with a Comfort Letter.
(t)    Upon the commencement of the offering of Shares under this Agreement and
on or promptly after each Representation Date thereafter, the Company and the
Adviser shall each furnish the Agent with a certificate of its Secretary, in
form and substance reasonably satisfactory to the Agent. The requirement to
provide certificates under this Section 6(t) shall be waived for any
Representation Date occurring during a fiscal quarter during which the Company
is not selling or does not intend to sell Shares prior to the next occurring
Representation Date. Notwithstanding the foregoing, if the Company subsequently
decides to sell Shares following a Representation Date when the Company relied
on such waiver and did not provide the Agent with the certificates under this
Section 6(t), then before the Agent resumes sales of any Shares, the Company
shall provide the Agent with such certificates.
(u)    Upon the commencement of the offering of Shares under this Agreement and
on or promptly after each Representation Date thereafter, Troutman Sanders LLP,
counsel for the Agent shall furnish to the Agent a written opinion (“Agent
Counsel”), dated the commencement of the offering of Shares hereunder, or the
Representation Date, as applicable, in form and substance reasonably
satisfactory to the Agent, but modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented;
provided, however, that in lieu of such opinion, counsel may furnish the Agent
with a letter to the effect that the Agent may rely on a prior opinion delivered
under this Section 6(u) to the same extent as if it were dated the date of such
letter (except that statements in such prior opinion shall be deemed to relate
to the Registration Statement and the Prospectus as amended or supplemented at
such Representation Date). The Company agrees to furnish to Agent Counsel such
documents as they may reasonably request for the purpose of enabling them to
deliver their opinion under this Section 6(u). Notwithstanding the foregoing,
the requirement to provide such opinion shall be waived for any Representation
Date occurring during a fiscal quarter during which the Company is not selling
or does not intend to sell


26
        
        



--------------------------------------------------------------------------------




Shares prior to the next occurring Representation Date. In the event the Company
subsequently decides to sell Shares following a Representation Date when the
Company relied on such waiver and Agent Counsel did not provide the Agent with
its opinion under this Section 6(u), then before the Agent resumes sales of any
Shares, Agent Counsel shall furnish to the Agent its opinion contemplated in
this Section 6(u).
(v)    At each Representation Date, subject to Section 6(n), the Company will
conduct a due diligence session, in form and substance reasonably satisfactory
to the Agent, which shall include representatives of the management and the
accountants of the Company. The requirement to conduct due diligence sessions
under this Section 6(v) shall be waived for any Representation Date occurring
during a fiscal quarter during which the Company is not selling or does not
intend to sell Shares prior to the next occurring Representation Date.
Notwithstanding the foregoing, if the Company subsequently decides to sell
Shares following a Representation Date when the Company relied on such waiver
and did not conduct a due diligence session under this Section (v), then before
the Agent resumes sales of any Shares, the Company shall conduct a due diligence
session as contemplated in this Section 6(v).
(w)    Except by means of the Prospectus, any Additional Disclosure Item
consented to by the Agent, or as otherwise agreed by the parties, the Company
(including its agents and representatives, other than the Agent in its capacity
as such) will not make, use, prepare, authorize, approve or refer to any written
communication (as defined in Rule 405 under the 1933 Act and including without
limitation any Additional Disclosure Item) that constitutes an offer to sell or
solicitation of an offer to buy Shares hereunder.
(x)    The Company will comply with all requirements imposed upon it by the 1933
Act, the 1940 Act and the Exchange Act as from time to time in force, so far as
necessary to permit the continuance of sales of, or dealings in, the Shares as
contemplated by the provisions hereof and the Prospectus.
(y)    The Company will not, without (i) giving the Agent at least two Business
Days’ prior written notice specifying the nature of the proposed sale and the
date of such proposed sale and (ii) the Agent suspending activity under this
program for such period of time as requested by the Company as part of such
prior written notice or as deemed appropriate by the Agent in light of the
proposed sale, (A) pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of, lend or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or securities convertible into or
exchangeable or exercisable for or repayable with Common Stock and involving a
number of shares of Common Stock in excess of 5% of the then outstanding shares
or file any registration statement under the 1933 Act with respect to any of the
foregoing (other than a shelf registration statement under Rule 415 under the
1933 Act, a registration statement on Form S-8 or Form N-14 or a post-effective
amendment to the Registration Statement) or (B) enter into any swap or other
agreement or any transaction that transfers in whole or in part, directly or
indirectly, any of the economic consequence of ownership of the Common Stock, or
any securities convertible into or exchangeable or exercisable for or repayable
with Common Stock and involving a number of shares of Common Stock in excess of
5% of the then outstanding shares, whether any such swap or


27
        
        



--------------------------------------------------------------------------------




transaction described in clause (A) or (B) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise. The foregoing
sentence shall not apply to (v) any preferred stock offered or sold by the
Company, including any preferred stock convertible into Common Stock, (w) the
Shares to be offered and sold through the Agent pursuant to this Agreement,
through KeyBanc pursuant to the KeyBanc Agreement or through RBC pursuant to the
RBC Agreement, (x) securities issued under Form N-14, (y) Common Stock issuable
pursuant to the Company’s dividend reinvestment plan as it may be amended or
replaced from time to time and (z) equity incentive awards approved by the Board
or the compensation committee thereof or the issuance of Common Stock upon
exercise thereof.
(z)    Other than the KeyBanc Agreement and the RBC Agreement, during the term
of this Agreement, the Company will not enter into another agreement for an At
the Market Offering program with any other party, other than the Agent.
(aa)    The Company acknowledges and agrees that the Agent has informed the
Company that the Agent may, to the extent permitted under the 1933 Act and the
Exchange Act, purchase and sell Shares for its own account at the same time as
Shares are being sold by the Company pursuant to this Agreement.
7.    Conditions to the Agent’s Obligations. The obligations of the Agent
hereunder shall be subject to the continuing accuracy and completeness of the
representations and warranties made by the Company, the Adviser and the
Administrator herein, to the due performance by the Company of its obligations
hereunder, and to the continuing satisfaction (or waiver by the Agent in its
sole discretion) of the following additional conditions:
(a)    The Registration Statement is effective and shall be available for the
sale of all Shares to be issued and sold hereunder.
(b)    None of the following events shall have occurred and be continuing: (i)
receipt by the Company of any request for additional information from the
Commission or any other federal or state governmental authority during the
period of effectiveness of the Registration Statement, the response to which
would require any amendments or supplements to the Registration Statement or the
Prospectus relating to or affecting the Shares; (ii) the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of or preventing the use of, the Registration
Statement or the Prospectus or the initiation of any proceedings for that
purpose, including any notice objecting to the use of the Registration Statement
or order pursuant to Section 8(e) of the 1940 Act having been issued and
proceedings therefor initiated, or to the knowledge of the Company, threatened
by the Commission; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Shares for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; (iv) the occurrence of any event that makes any
statement made in the Registration Statement, the Prospectus or any Additional
Disclosure Item untrue in any material respect or that requires the making of
any changes in the Registration Statement, Prospectus or any Additional
Disclosure Item so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and, that in the case of the Prospectus or


28
        
        



--------------------------------------------------------------------------------




any Additional Disclosure Item, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and (v) the Company’s reasonable
determination that a post-effective amendment to the Registration Statement
would be appropriate.
(c)    There shall not have been any change, or any development involving a
prospective change, in or affecting the condition (financial or otherwise),
earnings, business or properties of the Company and its subsidiaries taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Prospectus (after giving
effect to any amendment or supplement thereto) the effect of which, is, in the
reasonable judgment of the Agent, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Shares as contemplated by the Registration Statement (after giving effect to any
amendment thereof) and the Prospectus Supplement (after giving effect to any
amendment or supplement thereto).
(d)    The Agent shall have received the opinions of Company Counsel and General
Counsel required to be delivered pursuant Section 6(q) on or before the date on
which such delivery of such opinions is required pursuant to Section 6(q).
(e)    The Agent shall have received the opinion of Maryland Counsel required to
be delivered pursuant Section 6(r) on or before the date on which such delivery
of such opinion is required pursuant to Section 6(r).
(f)    The Agent shall have received the Comfort Letter required to be delivered
pursuant Section 6(s) on or before the date on which such delivery of such
letter is required pursuant to Section 6(s).
(g)    The Agent shall have received the certificates required to be delivered
pursuant to Section 6(p) and Section 6(t) on or before the date on which
delivery of such certificate is required pursuant to Section 6(p) and
Section 6(t), respectively.
(h)    The Agent shall have received the opinion of Agent Counsel required to be
delivered pursuant Section 6(u) on or before the date on which such delivery of
such opinion is required pursuant to Section 6(u).
(i)     Trading in the Common Stock shall not have been suspended on NASDAQ and
the Shares shall have been approved for listing on NASDAQ, subject only to
notice of issuance.
(j)    All filings with the Commission required by Rule 497 or Rule 424, as
applicable, under the 1933 Act to have been filed prior to the sale of Shares
hereunder shall have been made within the applicable time period prescribed for
such filing by Rule 497 or Rule 424, as applicable.
(k)    To the extent applicable, FINRA shall have confirmed that it has no
objection with respect to the fairness and reasonableness of the placement terms
and arrangements set forth herein.


29
        
        



--------------------------------------------------------------------------------




8.    Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless the Agent, the directors, officers, employees and agents of the
Agent and each person who controls the Agent within the meaning of either the
1933 Act, the Exchange Act or the 1940 Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the 1933 Act, the Exchange Act, the 1940 Act or other
Federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, the
Prospectus, any Additional Disclosure Items or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and agrees to reimburse
each such indemnified party, as incurred, for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the Agent specifically for inclusion therein.
This indemnity agreement will be in addition to any liability which the Company
may otherwise have. Any indemnification by the Company pursuant to this
Agreement shall be subject to the requirements and limitations of Section 17(a)
of the 1940 Act.
(a)    The Agent agrees to indemnify and hold harmless the Company, each of its
directors, each of its officers who signs the Registration Statement, and each
person who controls the Company within the meaning of either the 1933 Act, the
Exchange Act or the 1940 Act, to the same extent as the foregoing indemnity from
the Company to the Agent, but only with reference to written information
relating to the Agent furnished to the Company by or on behalf of the Agent
specifically for inclusion in the documents referred to in the foregoing
indemnity which information is set forth in Section 2(a)(ii). The Agent agrees
to reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any loss, claim, damage, liability or action to which they are
entitled to indemnification pursuant to this Section 8(b). This indemnity
agreement will be in addition to any liability which the Agent may otherwise
have.
(b)    Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or


30
        
        



--------------------------------------------------------------------------------




parties except as set forth below); provided, however, that such counsel shall
be reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ
separate counsel (including local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of counsel chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action or (iv) the indemnifying party shall authorize the indemnified party
to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include any
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.
(c)    In the event that the indemnity provided in paragraph (a), (b) or (c) of
this Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Agent severally agree to contribute to
the aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating or defending the
same) (collectively “Losses”) to which the Company and the Agent may be subject
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and by the Agent on the other from the offering
of the Shares; provided, however, that in no case shall the Agent be responsible
for any amount in excess of the total commissions received by the Agent pursuant
to this Agreement. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the Company and the Agent shall
contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
of the Agent on the other in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
Benefits received by the Company shall be deemed to be equal to the total net
proceeds from the offering (before deducting expenses) received by it, and
benefits received by the Agent shall be deemed to be equal to the total
commissions received by the Agent pursuant to this Agreement. Relative fault
shall be determined by reference to, among other things, whether any untrue or
any alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information provided by the Company
on the one hand or the Agent on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company and the Agent agree that it would
not be just and equitable if contribution were determined by pro rata allocation
or any other method of allocation which does not take account of the equitable
considerations referred to above.


31
        
        



--------------------------------------------------------------------------------




Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation. For purposes of this Section 8, each person
who controls the Agent within the meaning of either the 1933 Act or the Exchange
Act and each director, officer, employee and agent of the Agent shall have the
same rights to contribution as the Agent, and each person who controls the
Company within the meaning of either the 1933 Act or the Exchange Act, each
officer of the Company who shall have signed the Registration Statement and each
director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).
9.    Termination.
(a)    The Company shall have the right, by giving notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party
except that the provisions of Section 5, Section 8, Section 10, Section 13,
Section 15 and Section 16 hereof shall remain in full force and effect
notwithstanding such termination.
(b)    The Agent shall have the right, by giving notice as hereinafter specified
to terminate this Agreement in its sole discretion at any time. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 5, Section 8, Section 10, Section 13, Section 15
and Section 16 hereof shall remain in full force and effect notwithstanding such
termination.
(c)    This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 9(a) or (b) above or otherwise by mutual agreement of the
parties; provided, however, that any such termination by mutual agreement shall
in all cases be deemed to provide that Section 5, Section 8, Section 10,
Section 13, Section 15 and Section 16 shall remain in full force and effect.
(d)    Except as otherwise provided in Sections 9(a) and 9(b), any termination
of this Agreement shall be effective on the date specified in such notice of
termination; provided, however, that such termination shall not be effective
until the close of business on the date of receipt of such notice by the Agent
or the Company, as the case may be. If such termination shall occur on or after
a trade date and prior to the Settlement Date for any sale of Shares, such
Shares shall settle in accordance with the provisions of this Agreement.
10.    Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Agent set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by or
on behalf of the Agent or the Company or any of the officers, directors,
employees, agents or controlling persons referred to in Section 8 hereof, and
will survive delivery of and payment for the Shares. The provisions of
Section 5, Section 8, Section 10, Section 13, Section 15 and Section 16 shall
survive the termination or cancellation of this Agreement.


32
        
        



--------------------------------------------------------------------------------




11.    Notices. All communications hereunder will be in writing and effective
only on receipt, and, if sent to the Agent, will be mailed, delivered or
telefaxed to Barclays Capital Inc.,745 7th Avenue, New York, NY 10019, fax no
646-834-8133, Attention: Syndicate Registration, and Troutman Sanders LLP, 1001
Haxall Point, Richmond, Virginia 23218, fax no. (804) 698-5185, Attention:
Michael T. Damgard (e-mail: teddy.damgard@troutman.com); or, if sent to the
Company or the Adviser, will be mailed, delivered or telefaxed to it at (212)
448-9652 and confirmed to it at Prospect Capital Corporation, 10 East 40th
Street, New York, New York 10016, attention Sean Dailey (e-mail:
sdailey@prospectcap.com).
12.    Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the officers,
directors, employees, agents and controlling persons referred to in Section 8
hereof, and no other person will have any right or obligation hereunder.
13.    No Fiduciary Duty. The Company hereby acknowledges that (a) the offering
and sale of the Shares pursuant to this Agreement is an arm’s-length commercial
transaction between the Company, on the one hand, and the Agent and any
affiliate through which it may be acting, on the other, (b) the Agent has not
assumed an advisory or fiduciary responsibility in favor of the Company with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether the Agent has advised or is currently advising the
Company on related or other matters), and (c) the Company’s engagement of the
Agent in connection with the offering and the process leading up to the offering
is as independent contractors and not in any other capacity. Furthermore, the
Company agrees that it is solely responsible for making its own judgments in
connection with the offering (irrespective of whether the Agent has advised or
is currently advising the Company on related or other matters). The Company
agrees that it will not claim that the Agent has rendered advisory services of
any nature or respect, or owe an agency, fiduciary or similar duty to the
Company, in connection with such transaction or the process leading thereto.
14.    Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Agent with
respect to the subject matter hereof.
15.    Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.
16.    Recognition of the U.S. Special Resolution Regimes.
(a)    In the event that the Agent is a Covered Entity and becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer from the Agent
of this Agreement, and any interest and obligation in or under this Agreement,
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if this Agreement, and any such interest and
obligation, were governed by the laws of the United States or a state of the
United States.


33
        
        



--------------------------------------------------------------------------------




(b)    In the event that the Agent is a Covered Entity or a BHC Act Affiliate of
the Agent becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under this Agreement that may be exercised against the
Agent are permitted to be exercised to no greater extent than such Default
Rights could be exercised under the U.S. Special Resolution Regime if this
Agreement were governed by the laws of the United States or a state of the
United States.
(c)    For purposes of this Section 17, (i) the term “BHC Act Affiliate” has the
meaning assigned to the term “affiliate” in, and shall be interpreted in
accordance with, 12 U.S.C. § 1841(k); (ii) the term “Covered Entity” means any
of the following: (1) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b); (2) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
47.3(b); or (3) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b); (iii) the term “Default Rights” has the
meaning assigned to that term in, and shall be interpreted in accordance with,
12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable; and (iv) the term “U.S
Special Resolution Regime” means each of (1) the Federal Deposit Insurance Act
and the regulations promulgated thereunder and (2) Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the regulations promulgated
thereunder.
17.    Waiver of Jury Trial. The Company hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
18.    Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.
19.    Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof
20.    Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
21.    Adjustments for Stock Splits. The parties acknowledge and agree that all
share related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Shares.
22.    No Joint Venture. The Company, the Adviser, the Administrator and the
Agent expressly acknowledge, understand and agree that the Agent, KeyBanc and
RBC are not, and shall not be deemed for any purpose, to be acting as an agent,
joint venture or partner of one another and that neither the Agent, KeyBanc nor
RBC assumes responsibility or liability, express or implied, for any actions or
omissions of, or the performance of services by, KeyBanc, RBC or the Agent,
respectively, in connection with the offering of the Shares pursuant to this
Agreement, the KeyBanc Agreement or the RBC Agreement, or otherwise. The
obligations of the Agent hereunder, of KeyBanc under the KeyBanc Agreement and
of RBC under the RBC Agreement shall be several and not joint.


34
        
        



--------------------------------------------------------------------------------




23.    Definitions. The terms that follow, when used in this Agreement, shall
have the meanings indicated.
“1933 Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
“1940 Act” shall mean the Investment Company Act of 1940, as amended, and the
rules and regulations promulgated thereunder.
“Advisers Act” shall mean the Investment Advisers Act of 1940, as amended, and
the rules and regulations thereunder.
“Applicable Time” shall mean the time of each sale of the applicable Shares
pursuant to this Agreement.
“Board” shall mean the Board of Directors of the Company.
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.
“Commission” shall mean the Securities and Exchange Commission.
“Effective Date” shall mean each date and time that the Registration Statement,
any post-effective amendment or amendments thereto and any Rule 462(b)
Registration Statement became or becomes effective.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
“Rule 158”, “Rule 153”, “Rule 164”, “Rule 172”, “Rule 405”, “Rule 415”, “Rule
424”, “Rule 430B”, “Rule 430C”, “Rule 456”, “Rule 457”, “Rule 462”, “Rule 482”,
and “Rule 497” refer to such rule under the 1933 Act.
[Remainder of Page Intentionally Blank]




35
        
        



--------------------------------------------------------------------------------


Exhibit 10.2


If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Adviser, the Administrator and the Agent.
Very truly yours,
Prospect Capital Corporation
By:                        
Name:
Title:
Prospect Capital Management L.P.
By:                        
Name:
Title:
Prospect Administration LLC
By:                        
Name:
Title:




36
        
        



--------------------------------------------------------------------------------


Exhibit 10.2




The foregoing Agreement is
hereby confirmed and accepted
as of the date first-written above.
BARCLAYS CAPITAL INC.
By:                        
Name:
Title:




37
        
        

